COLEMAN, Justice.
The petition for writ of certiorari to the Court of Appeals must be stricken because it is not on transcript paper. Supreme Court Rule 32, Revised Rules of Practice in the Supreme Court, 1955 Cum. Pocket Part to Vol. 2, Code 1940, p. 233; 261 Ala. XXXI; Williams v. State, 258 Ala. 638, 64 So.2d 617; Latham v. State, 262 Ala. 108, 77 So.2d 502; Conley v. State, 265 Ala. 450, 92 So.2d 9; McDonald v. Amason, 267 Ala. 654, 104 So.2d 719; Accardo v. State, ante, p. 293, 105 So.2d 865.
Petition for writ of certiorari stricken.
LIVINGSTON, C. J, and SIMPSON and GOODWYN, JJ., concur.